HE   A      ORNEY           GENERAL
                      OFTEXAS



                      February 15, 1962

Mr. V. D. Housworth
Executive Secretary
State Board of,Barber Examiners
Austin, Texas                 Opinion NO. WW- 1266
                                 Re:   Whether an Assistant Class
                                       "B" barber is eligible for
Dear Mr. Housworth:                    a teacher's certificate.
          You have requested an opinion from this office
upon the question of:
         "In light of amendments made to Sec-
    tion 9 of the Texas Barber Law, would an
    Assistant Class 'B' barber be eligible for
    a Teacher's certificate?"
          Section g(f) of Article 734a, Vernon's Penal
Code, as amended by House Bill.829, Acts of the 57th
Legislature, Regular Session, 1961, Chapter 287, page
601, sets forth the requirements which must be met for
an applicant to obtain a teacher's certificate from the
State Board of Barber Examiners. One of such requirements
is set forth in Section 9(f)(2) of Article 734a and pro-
vides that the applicant must:
          "Hold a current certificate as a
     registered 'Class A' barber under this law."
          We are therefore of the opinion that in view of
the express statutory requirements set forth in Section
g(f) of Article 73&a, an Assistant Class "B" barber would
not be eligible for a teacher's certificate unless or un-
til such applicant holds a current certificate as a regis-
;;gd Class 'A" barber pursuant to the provisions of Article

                       SUMMARY
         An Assistant Class "B" barber is
         ineligible for the teaching certi-
         cate issued pursuant to Section g(f)
Mr. V. D. Housworth, page 2    (~-1266)


            of Article 734a of Vernon's Penal
            Code.
                               Yours very truly,
                               WILL WILSON
                               P.;FzGrqas


                                 Pat Bailey
PB:kkc                           Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Riley Eugene Fletcher
Elmer McVey
L. P. Lollar
Bill Allen
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.